Case: 20-50476      Document: 00515695557         Page: 1    Date Filed: 01/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2021
                                  No. 20-50476
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dario Reyes-Torres,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-270-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Dario Reyes-Torres challenges the constitutionality of his bench trial
   conviction and the resulting 15-month sentence imposed for possession of a
   firearm by an alien illegally and unlawfully in the United States, in violation
   of 18 U.S.C. §§ 922(g)(5) & 924(a)(2). He contends that the Second


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50476      Document: 00515695557              Page: 2   Date Filed: 01/06/2021




                                        No. 20-50476


   Amendment’s right to keep and bear arms should extend to him, despite his
   immigration status, and that, therefore, § 922(g)(5) is unconstitutional. The
   Government moves for summary affirmance or, in the alternative, an
   extension of time to file a brief.
          Reyes-Torres raises an argument that is foreclosed by United States v.
   Portillo-Munoz, 643 F.3d 437, 439-42 (5th Cir. 2011), in which we held that
   the Second Amendment’s protections regarding the right to carry and
   possess firearms did not extend to aliens illegally or unlawfully present in the
   United States and, therefore, § 922(g)(5) was constitutional under the
   Second Amendment. Accordingly, the motion for summary affirmance is
   GRANTED, the alternative motion for an extension of time is DENIED
   as unnecessary, and the judgment of the district court is AFFIRMED.




                                             2